       Case 1:20-cv-00323-MV-KRS Document 14 Filed 08/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


STANLEY LARRY VARGAS,

              Plaintiff,
       vs.                                         CIV No. 1:20-00323-MV-KRS

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.

                     ORDER GRANTING SECOND MOTION TO EXTEND

       THIS MATTER comes before the Court upon Defendant’s Second Unopposed Motion

for Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint (Doc. 13). Having reviewed the request, the Court FINDS there is good

cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant shall file and serve his responsive

pleading on or before October 30, 2020.




                                            __________________________________

                                            KEVIN R. SWEAZEA
                                            United States Magistrate Judge
SUBMITTED AND APPROVED BY:
Electronically submitted 08/27/2020
LAURA HOLLAND
Special Assistant United States Attorney

Electronically approved 08/27/2020
LAURA J. JOHNSON
Attorney for Plaintiff
